10,q% -0\i<nt03ttA&&fto-ft

Lexter Kossie#700661
William McConnell              Unit
 3001 South Emily Drive
,Beeville,       Texas 78102


April 26,        2015

                                                                  COUaTQFCRIMWALAPPSAt
 Texas Court of Criminal Appeals                                          APR 29 2015
 P.O.       BOX 12308, Capitol Station
Austin,        Texas    78711
                                                                    *-****60S»,Cferk

RE: WR NOs.           10,978-01        thru    10,978-16
        Tr.Ct.NOs.          679887-A    thru    679887-K
        185th District Court - Harris County


Dear        Clerk:


               Recently I have been cited for abuse of the writ.                    In
 order for me          to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket       sheet    of    all    the writs    mentioned   above with    a   list of
 all of the claims presented in each of those application. With
 out    a    list of all       of    the claims    I cannot show that the claims
 I intend to raise have not been raised before in those prior
 applications.
               Thank you for any consideration given in this matter.


                                                              Sincerely,




  cc:File                                                     Lextsi? Kennon     Kossie